DETAILED ACTION
The Corrected Notice of Allowability is to correct the previous Notice of Allowance mailed on 05/11/2022 to correct claim 8.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8. (Currently Amended) The apparatus of claim 6, wherein the first access lines are shared by the first and second portions of the first memory cell block, and the second access lines are shared by the first and second portions of the second memory cell block[[.]] AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 16/546,720Dkt: 303.I50US1Filing Date: August 21, 2019wherein the first access lines are coupled to the first portion of the first memory cell strings and the portion of the second memory cell strings, and the second access lines are coupled to the second portion of the first memory cell strings and the second of the second memory cell strings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824